—In a claim to recover damages for personal injuries, etc., the claimants appeal from an order of the Court of Claims (Nadel, J.), entered March 12, 1998, which denied their application for leave to file a late claim pursuant to Court of Claims Act § 10 (6).
*474Ordered that the order is affirmed, with costs.
Court of Claims Act § 10 (6) permits a court, in its discretion, upon consideration of certain enumerated factors, to permit a claimant to file a late claim (see, Savino v State of New York, 199 AD2d 254). No one factor is deemed controlling, nor is the presence or absence of any one factor determinative (see, Bay Terrace Coop. Section IV v New York State Employees’ Retirement Sys. Policemen’s & Firemen’s Retirement Sys., 55 NY2d 979; Holly v State of New York, 191 AD2d 678, 679; Matter of Carvalho v State of New York, 176 AD2d 317).
The Court of Claims, after weighing all of the evidence, determined that the claimants failed to demonstrate a legally-acceptable excuse for their failure to file a timely claim and also failed to adequately demonstrate the merits of their claim (see, Matter of Barella v State of New York, 232 AD2d 633; Savino v State of New York, supra; Cabral v State of New York, 149 AD2d 453). Accordingly, the Court of Claims providently exercised its discretion in denying the claimants’ application. S. Miller, J. P., Joy, Goldstein and Schmidt, JJ., concur.